SHAW, District Judge.
The defendants in this case' have submitted proposed findings of fact and conclusions of law and decree, and the plaintiff has filed certain objections thereto.
After due consideration I have arrived at the conclusion that my written opinion, heretofore filed in.this case, is sufficient under the provisions of Rule 52(a), Fed. Rules Civ.Proc., as amended by the Supreme Court of the United States December 27, 1946, submitted to Congress January 3, 1947, and become effective as provided by the amendment to Rule 86, 28 U.S.C.A.
I can find nothing substantially wrong with the proposed findings of fact and think that the -evidence sustains them, I would not hesitate to sign these findings except for two reasons (1) they display an erudition in mathematics which I do not possess, and (2) they attempt to obscure and dilute the reasons for my decision as shown by the written opinion on file.
That opinion is based entirely upon my conclusion, as set forth therein, that it is necessary to distinguish (1) between the slide rule as a machine and (2) the science of mathematics. If I am wrong in this basic conclusion then these findings of fact might become of some importance, and I think they are supported by the evidence, but for reasons stated I am not signing them and am permitting them to go into the record unsigned. I have signed the conclusions of law and the judgment for the defendant.